DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants filed new claims 27-30.
The new claims are not supported by the original disclosure.
For claims 27-28 the original disclosure fails to support the first power between 1 mw/cm2 to 200 mw/cm2.
For claims 27-28 the original disclosure also fails to support the second power between 15 mw/cm2 to 2 w/cm2.
For claims 29-30 the original disclosure fails to support the first power between 5 sec. to 120 sec.

It is noted that the applicants allege that the newly filed claims are supported by paragraphs [0008] and [0046-49].
This is not persuasive.
None of the referenced paragraphs supports the referenced limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-28 are indefinite because they recite the first power between 1 mw/cm2 to 200 mw/cm2. This could not be properly understood.
Claims 27-28 are indefinite because they recite the second power between 15 mw/cm2 to 2 w/cm2. This could not be properly understood.
Claims 29-30 are indefinite because they recite the first power between 5 sec. to 120 sec. This could not be properly understood.
	The referenced limitations could not be understood in view of the specification because the specification does not support the referenced limitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-16, 18-25 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al (US 2017/0066021).
Chien et al teach a method and apparatus as claimed.
The apparatus comprises a substrate holder (131, 156), an inlet (122), an ultra/mega/gigasonic device (114, 110, 154, 156), a controller (108).
The controller is disclosed as configured to control the ultra/mega/gigasonic device with different power levels and different frequencies.
The method comprises application of chemical solutions, such as a conventional ammonia-peroxide (SC1) solution, to that turns the surfaces to hydrophilic by oxidizing the surfaces.
The method also comprises application of the megasonic to create cavitation. 
The application of ultra/mega/gigasonics is disclosed as conducted in continuous or pulse mode.
The treatment is disclosed for the claimed times.
The method is disclosed for cleaning substrates to remove contamination.
See entire document, especially Figures 1A-D, 2 and the related description and the description at [0010-33], [0043-45].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated or, in the alternative, under 35 U.S.C. 103 as obvious over Chien et al (US 2017/0066021).
The claims could not be properly understood for the reasons provided above.
In view of the indefiniteness of the claims it is reasonably believed that the teaching of Chien et al either anticipates the newly submitted claims or the claims are obvious over the teaching of Chien et al.


Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
The applicants allege that Chien et al do not teach a first power and a second power greater than the first power.
This is not persuasive.
In contrast to the applicants’ allegation Chien et al teach application of two different energy/waves with different powers (at least [0023]).
Please, note that the claims are not limited to exclude application of two powers as disclosed by Chien et al.
As to intended use recited by the claims (to detach bubbles/ to clean):
Since, Chien et al teach the same manipulative steps as claimed the results of the referenced steps are the same and the apparatus is capable of performing the intended use or the invention is not disclosed/claimed in the correspondence with the requirements of 35 USC 112(a).
Further,as to the argued “implementing a pre-treatment process to detach bubbles from the surface of the substrate”:
The “implementing a pre-treatment process to detach bubbles from the surface of the substrate” is disclosed and claimed as supplying an oxidizing liquid chemical solution, such as SC1 (at least [0030] of the specification and claims 3-5).
Such is disclosed by Chien et al (at least [0016]).
As to the argued “implementing an ultra or megasonic cleaning process for cleaning the substrate”:
Chien et al disclose such at least at [0015].
Thus, in contrast to the applicants’ allegation Chien et al teach the argued limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711